Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed April 18, 2022 has been entered.
2.        Claims 1, 3-8, 10-15, and 17-21 are pending in this application.

                      

Allowable Subject Matter/Reasons for Allowance
3.      Claims 1, 8, and 15 are eligible according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) because the claims as a whole integrate the abstract idea into a practical application. Specifically, the additional elements of “training an alerts machine learning module by calibrating first weights; in response to the comparison indicating any one of the cognitive state and the physical state prevent the caregiver from executing the tasks, generating an alert using the trained alerts machine learning module that receives inputs of the cognitive state and the physical state and outputs the alert; training a recommendation machine learning module by calibrating second weights; and generating one or more recommendations for resolving the alert using the trained recommendation machine learning module that receives input of the cognitive state, the physical state, and the alert and outputs the one or more recommendations” recite a specific manner of generating an alert. The alerts machine learning module outputs an alert, which is one of the inputs to the recommendation machine learning module. This interaction of machine learning modules provides a practical application to generate an alert and one or more recommendations. Therefore, the claims are eligible because they are not directed to the recited judicial exception. 

4.         Claims 1, 8, and 15 are allowed over the prior arts cited records.         
            The closest prior arts are:
            1) Kapoustin et al. (US 2020/0137357) disclose a wireless augmented multi camera video system and method for remote and mobile application and necessary to the collection and processing of geospatial, thermodynamic, biomechanical and biometric data need to monitor a caregiver and their actions and movements in a plurality of patient location; the collected data is encrypted then embedded in an augmented audio and visual compressed binary stream transmitted in real time to detect and provide actionable intelligence supported by verifiable empirical sensor evidence of possible medical insurance billing fraud, drug or other theft and elder patient or child abuse by the caregivers. The wireless augmented system comprises; a wireless augmented monitoring devices, a cloud system monitoring center, a caregiver employing agency, a caregiver and a person in need of care. The wireless wearable augmented monitoring devices further includes a smart wearable nametag apparatus and smart wearable wristband which are configured to receive the video data, biometric and other sensor data, and location information of the caregiver to generate augmented video stream by periodically marking the video data with contemporaneous location information and sensor data; and a wireless cellular transceiver configured within the nametag apparatus to automatically stream the augmented video stream in response to an event detected via at least one of the one or more sensors or in response to a determined location, embedded in captured audio and video data are time stamps, the home health care agency operator's unique user identification number [UUID], the unique user biometric identification number [UUBID] of the current user, the GPS data, and the sensor data. 
           2) Cotton (US 2019/0296987) discloses the system for improving communication between a user and a caregiver within an environment such as a hospital includes a wireless communication network facilitating communication between a caregiver communication device and a user communication device. A customizable graphic user interface is displayed on a user communication device and displays GUI features available for selection by user input. Upon selection of a GUI feature by the user, a notification is sent to the caregiver communication device, alerting the caregiver of the need to attend to the user, e.g., a nurse to a patient. The GUI includes a graphical cursor that can be manipulated via user head tracking, enabling hands-free selection of GUI features and notification of caregivers by the users. The movements of the caregivers are tracked via the caregiver communication devices to register when a caregiver is in the proximity of the user to attended to the user request. The status of user requests are monitored and the response time for caregivers to the user requests are recorded to ensure sufficient attentiveness to the user.
          3) Manggala (US 2020/0279315) discloses a computer-implemented method and system including a recommendation engine receiving a first user behavior data, the first user behavior data associated with a user action taken by a user, wherein the recommendation engine utilizes a recommendation model to generate recommendations to users based on first user behavior data; labeling the first user behavior; classifying the labeled first user behavior; generating, by the recommendation engine, a recommendation to the user based on the classifying of the labeled first user behavior; providing, by the recommendation engine, the recommendation to the user; receiving, by the recommendation engine, a second user behavior data, the second user behavior data associated with a user response by the user to the recommendation; and evaluating, by the recommendation engine, the second user behavior data and performing a corrective action to the recommendation model.
          Therefore, it is clear from the description of Kapoustin’s, Cotton’s, and Manggala’s inventions that the combination of prior arts do not considered the possibility of: training an alerts machine learning module by calibrating first weights; in response to the comparison indicating any one of the cognitive state and the physical state prevent the caregiver from executing the tasks, generating an alert using the trained alerts machine learning module that receives inputs of the cognitive state and the physical state and outputs the alert; training a recommendation machine learning module by calibrating second weights; and generating one or more recommendations for resolving the alert using the trained recommendation machine learning module that receives input of the cognitive state, the physical state, and the alert and outputs the one or more recommendations, as included in claims 1, 8, and 15. 
5.       Claims (3-7), (10-14), and (17-21) are allowed because they are dependent claims of the allowable independent claims 1, 8, and 15 above.


                                                            Conclusion
6.        Claims 1, 3-8, 10-15, and 17-21 are allowed.
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                June 3, 2022